Citation Nr: 1046635	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  04-36 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for diabetes mellitus, type 
II.

3.  Whether new and material evidence has been received to reopen 
the claim of service connection for hypertension to include as 
secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1977 to January 1997.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In September 2008, the Veteran withdrew his request for a hearing 
before the Board.

In October 2008 in writing, the Veteran withdrew for the appeal 
the claim for increase for a low back disability. 

In December 2009, the Board obtained an independent medical 
expert opinion.  The Veteran and his representative have been 
provided a copy of the opinion and then afforded the opportunity 
to submit additional argument and evidence and further argument 
has been submitted. 

The reopened claim of service connection for hypertension is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in May 1997, the RO denied the claim of 
service connection for diabetes mellitus, type II; after the 
Veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the denial of the claim and 
the rating decision based on the evidence of record became final.

2.  The additional evidence presented since the rating decision 
by the RO in May 1997 relates to an unestablished fact necessary 
to substantiate the claim.  


3.  Diabetes mellitus, type II, had onset in service. 

4.  In a rating decision in November 2000, the RO denied the 
claim of service connection for hypertension; after the Veteran 
was notified of the adverse determination and of his appellate 
rights, he did not appeal the denial of the claim and the rating 
decision based on the evidence of record became final.

5.  The additional evidence presented since the rating decision 
by the RO in November 2000 relates to an unestablished fact 
necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 1997 rating decision which 
denied service connection for diabetes mellitus, type II, is new 
and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010)

2.  Diabetes mellitus, type II, was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2010).

3.  Evidence received since the November 2000 rating decision 
which denied service connection for hypertension is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).









The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service 
connection, VCAA notice requires information regarding the 
evidence and information that is necessary to reopen a claim, the 
definition of new and material evidence, and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  





The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2002, July 2003, and March 2006.  While 
the Veteran was not explicitly advised of the reasons service 
connection was previously denied, as required by Kent, there was 
no resulting prejudice to the Veteran as the claims are reopened. 

On the application to reopen the claim of service connection for 
diabetes, as the claim is granted, compliance with VCAA notice 
need not be further discussed. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service treatment 
records, as well as VA records.  The Veteran has not identified 
any additional pertinent records for the RO to obtain on his 
behalf.  

The Veteran was afforded a VA examination in October 2003.  In 
addition, as noted above, the Board requested an independent 
medical opinion in December 2009, which contains a sufficiently 
informed discussion of the pertinent history and features of the 
disability on appeal to provide probative medical evidence.  A 
copy of that opinion was sent to the Veteran and his 
representative, after which he was afforded the opportunity to 
submit additional evidence.  The Veteran's representative 
presented additional argument, but no additional evidence was 
submitted.

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

When a claim is disallowed, it may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Diabetes Mellitus

Ina rating decision in May 1997, the RO denied service connection 
for diabetes mellitus, type II, because there was no evidence of 
an actual disability for which service connection could be 
granted.  At that time, the relevant evidence of record consisted 
of the service treatment records and a VA examination report from 
May 1997.  






Evidence submitted since the May 1997 rating decision includes 
treatment records showing diagnosis of and treatment for diabetes 
mellitus, written statements from the Veteran's primary care 
physicians expressing the opinion that diabetes or at least 
elevated blood glucose was manifested in service, and an October 
2003 VA examination report.

For the limited purpose of reopening the claim, the additional 
evidence submitted since the May 1997 rating decision is new and 
material because the evidence relates to an unestablished fact 
necessary to establish the claim, that is, evidence of current 
diagnosis of diabetes mellitus, the lack of such evidence was the 
reason the claim was previously denied.  Therefore, the Board 
finds that new and material evidence has been submitted and the 
Veteran's claim of service connection for diabetes mellitus, type 
II, is reopened.  38 C.F.R. § 3.156.

Hypertension

The Veteran's previous claim of service connection for 
hypertension was denied by the RO in a rating decision in 
November 2000 because there was no evidence hypertension in 
service.  At that time, the evidence consisted of the service 
treatment records, VA records for February 1998 to September 
2000, and a VA examination report from August 2000.

In April 2002, the Veteran filed a new claim of service 
connection for hypertension and submitted additional evidence 
including a statement by a private physician, dated in February 
2004, that hypertension was a complication of diabetes mellitus, 
which the physician attributed to the Veteran's military service. 

A separate theory in support of a claim for a particular benefit 
is not equivalent to a separate claim and a final denial on one 
theory is a final denial on all theories.  See Ashford v. Brown, 
10 Vet. App. 120 (1997) (reliance upon a new etiological theory 
is insufficient to transform a claim which has been previously 
denied into a separate and distinct, or new, claim).  


As such, new and material evidence is necessary to reopen a claim 
for the same benefit asserted under a different theory.  See 
Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. 
Nicholson, 20 Vet. App. 307 (206); Bingham v. Principi, 18 Vet. 
App. 470 (2004).   

For the limited purpose of reopening the claim, the additional 
evidence, the statement of the private physician is new and 
material because the evidence relates to an unestablished fact 
necessary to establish the claim, that is, evidence of a current 
disability associated with service, the lack of such evidence was 
the reason the claim was previously denied.  Therefore, the Board 
finds that new and material evidence has been submitted and the 
Veteran's claim of service connection for hypertension is 
reopened.  38 C.F.R. § 3.156. 

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  


Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Diabetes Mellitus, Type II

Facts

The service treatment records contain no diagnosis or treatment 
of diabetes mellitus.  However, over the course of the Veteran's 
20 years of active duty service there were several findings of 
elevated blood glucose levels.  



In October 1990, an apparent fasting blood glucose level was 144 
and possible early diabetes was noted.  In July 1996, the 
Veteran's gall bladder was removed and the surgical report noted 
a history significant for diabetes mellitus, and the laboratory 
findings showed blood glucose readings of 109 and 114.  Also, on 
retirement examination in September 1996, laboratory tests showed 
a 2 hour postprandial blood glucose level of 173, and the 
examiner noted glucose intolerance.

After service, in a statement in November 2002, the Veteran 
argued that his test results and other medical evidence 
established that the early signs of diabetes mellitus occurred a 
decade prior to his retirement from service in 1997.  He stated 
that although the symptoms had only progressed minimally and 
borderline condition such as his, when neglected, result in 
diabetes and many complications. 

The Veteran stated that diabetes mellitus was diagnosed in about 
April 2002 by VA and that he had just recently been prescribed 
medication for diabetes.  He asserted that diabetes was not 
reversible and would only worsen over time.

In June 2003 and in February 2004, a private physician expressed 
the opinion that the steady high levels of hemoglobin, A1C, and 
glucose shown on tests conducted while the Veteran was on active 
duty clearly indicated that he had glucose intolerance and 
developed diabetes in service.  The private physician noted that 
during the pre-operative procedure for gallbladder surgery in 
service history was significant for diabetes mellitus and glucose 
intolerance was noted on retirement examination. 

On VA examination in October 2003, the Veteran stated that his 
blood sugar was elevated in 1990 and that this was considered a 
borderline condition, although he had not been diagnosed with or 
treated for diabetes.  He stated that his blood sugar was not 
formally diagnosed or treated with medications until about three 
years earlier.  He stated that his blood sugar periodically was 
as high as 467.  




The VA examiner, after a review of the Veteran's file, noting 
specifically the glucose readings in service, expressed the 
opinion that, despite mildly elevated random blood sugars, the 
fasting blood levels had confirmed nondiabetic status in service, 
and therefore the Veteran's diabetes mellitus could not be said 
to have occurred in service.

In a statement in March 2004, the Veteran stated that he had 
found numerous medical records dating back to 1990 showing a 
diagnosis of diabetes.  He remembered being counseled while in 
service about diet and activity levels and possibly about 
medications to regulate his blood sugar levels.  He noted that 
prior to his gallbladder surgery in 1996, a pre-operative report 
showed diabetes and counseled on possible conservative 
treatments.  

The Veteran also pointed out that during his retirement physical 
in 1996 the examiner noted glucose intolerance, and reported that 
he had gone to see the examiner in 2004, shown him the medical 
records, and had the diagnosis confirmed, and that the examiner 
had urged him to continue his appeal.  

In December 2009, the Board obtained an opinion from an 
independent medical expert in endocrinology.   The independent 
medical expert was asked to the address the following questions:
      
      Does the factual evidence of record support a diagnosis of 
diabetes mellitus during service on the basis of in-service 
elevated findings of glucose and the documentation of glucose 
intolerance?  
      
      If the diagnosis of diabetes mellitus is not supported by 
the in-service findings, is the current, post-service diagnosis 
of diabetes mellitus causally related to the in-service findings? 





The independent medical expert, a physician, who is board 
certified in endocrinology and a professor at the University of 
Arkansas College of Medicine, reviewed the Veteran's file, 
including the service treatment records and the recorded glucose 
levels.  The independent medical expert explained that the 
American Diabetes Association guidelines formerly called for the 
diagnosis of diabetes mellitus by a fasting glucose of 140 or 
higher, and in July 1997, the guidelines were revised to show a 
diagnosis of diabetes mellitus based on a fasting glucose level 
of 126 or higher if the reading was repeated on a subsequent day.  

In the Veteran's case, the independent medical expert noted that 
he left service in 1997, but did not develop diabetes until 2002 
or 2003 when he was first prescribed oral medications to regulate 
his glucose.  

Although there was evidence of elevated glucose levels during 
service, the independent medical expert noted that the 
measurements were not made under circumstances which met the 
guidelines for determining the presence or absence of diabetes 
mellitus, rather the glucose levels measured in service were 
indicative of impaired fasting glucose, a term added to the 
guidelines in 1997 to describe a pre-diabetic condition which, 
while correlates with a higher probability of a subsequent 
diagnosis of diabetes mellitus, but was not a definitive 
precursor of the disease.  The independent medical expert noted 
in one study 38% individuals with impaired fasting glucose 
developed diabetes over six year period.  

The independent medical expert conclude that the factual evidence 
did not support a diagnosis of diabetes or impaired glucose in 
service, although an individual with impaired glucose is at 
increased risk of developing diabetes in subsequent years, but 
the progression was unpredictable and therefore it was not clear 
that the Veteran's diabetes was causally related to service.






Analysis

The Veteran has submitted evidence favorable to claim, namely, 
the statements of a private physician, who expressed the opinion 
that the steady high levels of hemoglobin, A1C, and glucose shown 
on tests conducted while the Veteran was on active duty clearly 
indicated that he had glucose intolerance and developed diabetes 
in service.  The private physician noted that during the pre-
operative procedure for gallbladder surgery in service history 
was significant for diabetes mellitus and glucose intolerance was 
noted on retirement examination. 

The evidence against the claim consists of the report of VA 
examination in October 2003.  The VA examiner, noting 
specifically the glucose readings in service, expressed the 
opinion that, despite mildly elevated random blood sugars, the 
fasting blood levels had confirmed nondiabetic status in service, 
and therefore the Veteran's diabetes mellitus could not be said 
to have occurred in service.

Because of the conflicting medical opinions, the Board sought an 
independent medical opinion from a specialist in endocrinology, 
who is not employed by VA, to furnish an opinion on whether:

The factual evidence of record supports a diagnosis of 
diabetes mellitus during service on the basis of in-service 
elevated findings of glucose and the documentation of 
glucose intolerance and, 
      
If the diagnosis of diabetes mellitus was not supported by 
the in-service findings, was the current, post-service 
diagnosis of diabetes mellitus causally related to the in-
service findings? 

While the independent medical expert concluded that the factual 
evidence did not support a diagnosis of diabetes in service, the 
independent medical expert also stated an individual with 
impaired glucose as the Veteran had in service, increased the 
risk of developing diabetes in subsequent years, but the 
progression was unpredictable.  

In other words, the independent medical expert provided a 
rationale for associating the post-service diagnosis of diabetes 
in 2003 to service, citing a study in the Journal of the America 
Medical Association, that 38% individuals with impaired fasting 
glucose developed diabetes over six year period.  

In this case, although the development of diabetes in an 
individual with impaired fasting glucose is unpredictable, the 
record shows that the Veteran, who had impaired fasting glucose 
in service, actually developed diabetes within six years after 
service.  

Under 38 C.F.R. § 3.303(d), service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  

As the record supports findings that the Veteran was pre-diabetic 
based on impaired fasting glucose in service, which according to 
the independent medical expert increased the risk to develop 
diabetes in subsequent years, and as the Veteran subsequently 
developed overt diabetes after service in 2003, the Board 
concludes that the favorable evidence outweighs the evidence 
against the claim, and service connection for diabetes mellitus, 
type II, under 38 C.F.R. § 3.303(d) is established. 

ORDER

As new and material evidence has been submitted, the claim of 
service connection for diabetes mellitus, type II, is reopened, 
and the reopened claim of service connection for diabetes 
mellitus, type II, on the merits is granted. 

As new and material evidence has been submitted, the claim of 
service connection for hypertension is reopened and, to that 
extent only, the appeal is granted.




REMAND 

On the reopened claim of service connection for hypertension and 
with the grant of service connection for diabetes mellitus, type 
II, and the Veteran's claim the hypertension is secondary to 
diabetes mellitus, type II, further procedural and evidentiary 
development of the record is needed under the duty to assist 
before deciding the claim on the merits.  38 C.F.R. § 3.159.  

1.  Ensure VCAA compliance on the claim of 
secondary service connection. 

2.  Afford the Veteran a VA examination to 
determine whether it is more likely than 
not (probability greater than 50 percent), 
at least as likely as not (probability of 
50 percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that hypertension is caused by 
or aggravated by diabetes mellitus, type 
II.

If however after a review of the record, an 
opinion on secondary service connection is 
not possible without resort to speculation, 
the examiner is asked to clarify whether 
the opinion cannot be determined because 
there are multiple potential causes and 
that an opinion is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge

The claims file should be made available 
to the examiner for review.  




3.  After the development requested has 
been completed, adjudicate the claim of 
service connection for hypertension, 
including secondary service connection.  
If the benefit sought remains denied, 
furnished the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


